Citation Nr: 1105240	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-03 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), bi-
polar disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant had active service from March 1982 to February 1986 
and from November 1986 to November 1988.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2002 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant was scheduled for a hearing before the Board in 
December 2007 but he failed to appear.  

In September 2008, the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the Court") 
held that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that case 
are precedent to be followed in all cases presently in remand 
status.  Id.

In a Board remand of September 2008, the RO was requested to 
schedule the appellant for a VA examination to determine whether 
he has PTSD that is due to any corroborated in-service stressor.  
The Board identified two claimed stressors: coming under fire 
while serving in Honduras in 1983, which needed verification, and 
an injury to the right ankle when a goal post fell on him which 
was corroborated by his service treatment records.

The RO did not schedule a VA examination noting that the claimed 
stressor of having come under fire in Honduras in 1983 had not 
been verified.  However, there was already a verified event in 
the file.  Moreover, the Board did not make the request for a VA 
examination conditional on the verification of any one particular 
stressor.  Therefore, the Board finds that the RO did not comply 
with the Board's order and unfortunately, this case must be 
remanded once again.  

Furthermore, the Board notes that the Court has held that claims 
for service connection for PTSD may encompass claims for service 
connection for other psychiatric diagnoses.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In the instant case, the record shows 
that the appellant has been diagnosed with bi-polar disorder and 
anxiety disorder.  Indeed, VA outpatient treatment records of 
March 2005 show a diagnosis of bi-polar disorder and VA treatment 
records of September 2005 show a diagnosis of anxiety disorder.  
The RO has not adjudicated this claim.  Pursuant to the holding 
in Clemons, the Board finds that there is a pending claim for 
service connection for bi-polar disorder and anxiety disorder 
which must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
psychiatric examination to determine 
whether he has PTSD that is due to any 
corroborated, in-service event to include 
a right ankle injury when a goal post fell 
on him.  The examiner should confirm the 
diagnosis of PTSD and should specifically 
identify the stressor or stressors that 
support the diagnosis, if any.  The 
examiner should also confirm the diagnosis 
of any other psychiatric disability, to 
include bi-polar disorder and anxiety 
disorder.  An opinion must be provided as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any currently diagnosed psychiatric 
disorder to include PTSD, bi-polar 
disorder and/or anxiety disorder, was 
caused or aggravated by service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The claims folder should be 
made available to the examiner.  A 
complete rationale for any opinion 
rendered must be provided.

2.  The RO should issue a Statement of the 
Case or Supplemental Statement of the case 
in regard to any other psychiatric 
disorder.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


